Exhibit 10.2

 

Personal & Confidential

[DATE]

[NAME]
[ADDRESS]

Dear [FIRST NAME]:

 

This Award Letter is delivered to you (the “Participant”) pursuant to the
Restricted Stock Unit and Performance Restricted Stock Unit Master Award
Agreement (the “Master Agreement”) dated as of                                 ,
as well as the Plan (as defined in the Master Agreement).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.

 

A.                                    The date of grant of this Award is
                     (the “Award Date”).

 

B.                                    The number of PRSUs subject to this Award
is                   .

 

C.                                    The Performance Period begins on
January 1, 2014 and ends on December 31, 2015.

 

D.                                    The Scheduled Vesting Date(s) for this
Award are:

 

2nd Anniversary of Award Date:

50% of Earned PRSUs (defined below)

February 1, 2017:

50% of Earned PRSUs

 

D.                                    The Performance Objective:  The
Performance Objective for this Award shall be based on the Company’s 2015
Adjusted EBITDA (as defined below), as set forth in the table attached hereto as
Schedule A, which is incorporated herein.  The number of Earned PRSUs shall be
determined based on the Company’s achievement of the Performance Objective.

 

For purposes of this Award Letter, “2015 Adjusted EBITDA” means the Company’s
net income (loss) from the Company’s Consolidated Statements of Operations
before income taxes, total other income (expense), non-cash impairment charges,
depreciation and amortization and non-cash stock compensation expense (other
than non-cash stock compensation expenses relating to bonus payments made in the
form of stock that related to performance in 2015) for fiscal year 2015, on a
consolidated basis as the accounting elements constituting 2015 Adjusted EBITDA
are determined in accordance with generally accepted accounting principles and
consistent with past practice.

 

For purposes of this Award Letter, “Earned PRSUs” means (i) the number of PRSUs
subject to this Award multiplied by (ii) the performance percentage set forth
next to the

 

--------------------------------------------------------------------------------


 

corresponding achievement of 2015 Adjusted EBITDA as set forth on Schedule A. 
For the avoidance of doubt, no Shares shall be issued if 2015 Adjusted EBITDA is
performance is below the Threshold (as set forth on Schedule A).  The number of
Shares resulting from such calculation shall be rounded up to the nearest whole
number.

 

Any adjustments to the Performance Objective shall be made in accordance with
the Plan, and to the extent this Award is intended to constitute “qualified
performance-based compensation” (within the meaning of Section 162(m) of the
Code), in accordance with the requirements of Section 162(m) of the Code.

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

BY:

 

 

 

 

 

ITS:

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

PRSU Adjusted EBITDA Metric for 2015 and Performance Table

 

 

2015

 

 

2015

 

 

2015

 

 

2015

 

 

Adjusted

Performance

 

Adjusted

Performance

 

Adjusted

Performance

 

Adjusted

Performance

 

EBITDA

%

 

EBITDA

%

 

EBITDA

%

 

EBITDA

%

 

$Millions

 

 

$Millions

 

 

$Millions

 

 

$Millions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0%

 

 

88%

 

 

127%

 

 

166%

Threshold

 

50%

 

 

89%

 

 

128%

 

 

167%

 

 

51%

 

 

90%

 

 

129%

 

 

168%

 

 

52%

 

 

91%

 

 

130%

 

 

169%

 

 

53%

 

 

92%

 

 

131%

 

 

170%

 

 

54%

 

 

93%

 

 

132%

 

 

171%

 

 

55%

 

 

94%

 

 

133%

 

 

172%

 

 

56%

 

 

95%

 

 

134%

 

 

173%

 

 

57%

 

 

96%

 

 

135%

 

 

174%

 

 

58%

 

 

97%

 

 

136%

 

 

175%

 

 

59%

 

 

98%

 

 

137%

 

 

176%

 

 

60%

 

 

99%

 

 

138%

 

 

177%

 

 

61%

Target

 

100%

 

 

139%

 

 

178%

 

 

62%

 

 

101%

 

 

140%

 

 

179%

 

 

63%

 

 

102%

 

 

141%

 

 

180%

 

 

64%

 

 

103%

 

 

142%

 

 

181%

 

 

65%

 

 

104%

 

 

143%

 

 

182%

 

 

66%

 

 

105%

 

 

144%

 

 

183%

 

 

67%

 

 

106%

 

 

145%

 

 

184%

 

 

68%

 

 

107%

 

 

146%

 

 

185%

 

 

69%

 

 

108%

 

 

147%

 

 

186%

 

 

70%

 

 

109%

 

 

148%

 

 

187%

 

 

71%

 

 

110%

 

 

149%

 

 

188%

 

 

72%

 

 

111%

 

 

150%

 

 

189%

 

 

73%

 

 

112%

 

 

151%

 

 

190%

 

 

74%

 

 

113%

 

 

152%

 

 

191%

 

 

75%

 

 

114%

 

 

153%

 

 

192%

 

 

76%

 

 

115%

 

 

154%

 

 

193%

 

 

77%

 

 

116%

 

 

155%

 

 

194%

 

 

78%

 

 

117%

 

 

156%

 

 

195%

 

 

79%

 

 

118%

 

 

157%

 

 

196%

 

 

80%

 

 

119%

 

 

158%

 

 

197%

 

 

81%

 

 

120%

 

 

159%

 

 

198%

 

 

82%

 

 

121%

 

 

160%

 

 

199%

 

 

83%

 

 

122%

 

 

161%

Maximum

 

200%

 

 

84%

 

 

123%

 

 

162%

 

 

200%

 

 

85%

 

 

124%

 

 

163%

 

 

 

 

 

86%

 

 

125%

 

 

164%

 

 

 

 

 

87%

 

 

126%

 

 

165%

 

 

 

 

--------------------------------------------------------------------------------